Buskirk, J.,
dissents from so much of the foregoing-opinion as holds that the legislature is the exclusive judge as-to whether a general law could be made applicable under the twenty-third section of article four of our constitution. Ia his opinion, the decisions of this court in Gentile v. The State and the subsequent cases adhering thereto, in effect, abrogate such section of the state constitution; and the true construction of such section was placed thereon by this court in Thomas v. The Board, etc., 5 Ind. 4.